         Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 1 of 12


 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9       STEPHANIE LANG,                                        Case No. 1:18-cv-01605-SKO

10                           Plaintiff,                         ORDER GRANTING IN PART
                                                                PLAINTIFF’S MOTION FOR
11              v.                                              ATTORNEY FEES AND EXPENSES
                                                                PURSUANT TO THE EQUAL ACCESS
12                                                              TO JUSTICE ACT
         ANDREW SAUL,
13       Commissioner of Social Security,1                      (Doc. 18)

14                      Defendant.
         _____________________________________/
15

16            After successfully obtaining reversal of an Administrative Law Judge’s (“ALJ”) decision
17 denying her application for Social Security disability benefits, Plaintiff Stephanie Lang (“Plaintiff”)

18 filed an application for an award of attorney fees pursuant to the Equal Access to Justice Act

19 (“EAJA”) and for expenses in the total amount of $8,416.47. (See Doc. 18.)

20            On July 2, 2020, the Commissioner filed an opposition asserting Plaintiff is not entitled to
21 fees under the EAJA because his position was substantially justified. (See Doc. 20.) Alternatively,

22 the Commissioner contends that the number of hours sought is unreasonable and should be reduced

23 accordingly. (Id.) Plaintiff filed a reply on July 16, 2020, seeking additional 4.9 hours at a rate of

24 $205.25, totaling $1,0005.73. (Doc. 21.)

25            For the reasons set forth below, Plaintiff’s application for EAJA fees and expenses is
26
     1
27      On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
     https://www.ssa.gov/agency/commissioner.html. He is therefore substituted as the defendant in this action. See 42
28   U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding the Office
     of the Commissioner shall, in his official capacity, be the proper defendant”).
       Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 2 of 12


 1 GRANTED IN PART.

 2                                         I.     BACKGROUND
 3          Plaintiff filed this action on November 20, 2018, seeking judicial review of a final
 4 administrative decision denying her application for Social Security disability benefits. (Doc. 1.) On

 5 March 12, 2020, the Court issued an order reversing the ALJ’s decision and remanding the case for

 6 award or benefits based on the ALJ’s error in the evaluation of the consultative examiner’s opinion

 7 regarding Plaintiff’s mental limitations. (Doc. 16.)

 8          On June 4, 2020, Plaintiff filed a motion for EAJA fees and expenses, contending she is the
 9 prevailing party in this litigation and seeking a total award of $8,416.47 payable to Stewart Barasch

10 of the Olinsky Law Group. (See Doc. 18, seeking an award of $8,416.47 (36.4 hours in attorney

11 time, 7.5 hours in paralegal time, and $16.26 in costs).) The Commissioner filed an opposition

12 asserting that Plaintiff’s fee request should be denied because his position was substantially justified

13 because the Commissioner had a reasonable basis for its litigation position that the ALJ properly

14 disregarded the consultative examiner’s opinion and because “reasonable minds can differ” as to

15 Plaintiff’s argument that the ALJ’s unconstitutional appointment required remand. (See Doc. 20 at

16 3–6.)

17          Alternatively, the Commissioner contends that Plaintiff spent an unreasonable number of
18 hours on briefing issues that the Court ultimately did not consider and impermissibly billed her time

19 in “unexplained block-billing entries.” (Doc. 20 at 7–8.) Specifically, the Commissioner asserts

20 that Plaintiff’s counsel’s fees should be reduced by two-third (24 hours) to 12.4 hours for a total of

21 fee award of $3,482.60. (See id. at 8.) The Commissioner also contends that the Court should order

22 any fees awarded be paid to Plaintiff, rather than her attorney, pursuant to Astrue v. Ratliff, 560 U.S.

23 586 (2010). (See id. at 9–10.) Plaintiff filed a reply on July 16, 2020, seeking additional 4.9 hours

24 at a rate of $205.25, totaling $1,005.73. (See Doc. 21.)

25          It is Plaintiff’s motion for fees and expenses under the EAJA that is currently pending before
26 the Court.
27                                   II.        LEGAL STANDARD
28          The EAJA provides that “a court shall award to a prevailing party . . . fees and other expenses

                                                       2
        Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 3 of 12


 1 . . . incurred by that party in any civil action . . . brought by or against the United States . . . unless

 2 the court finds that the position of the United States was substantially justified or that special

 3 circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see also Gisbrecht v. Barnhart,

 4 535 U.S. 789, 796 (2002). “It is the government’s burden to show that its position was substantially

 5 justified or that special circumstances exist to make an award unjust.” Gutierrez v. Barnhart, 274

 6 F.3d 1255, 1258 (9th Cir. 2001).

 7          A “party” under the EAJA is defined as including “an individual whose net worth did not
 8 exceed $2,000,000 at the time the civil action was filed[.]” 28 U.S.C. § 2412(d)(2)(B)(i). The term

 9 “fees and other expenses” includes “reasonable attorney fees.” 28 U.S.C. § 2412(d)(2)(A). “The

10 statute explicitly permits the court, in its discretion, to reduce the amount awarded to the prevailing

11 party to the extent that the party ‘unduly and unreasonably protracted’ the final resolution of the

12 case.” Atkins v. Apfel, 154 F.3d 986, 987 (9th Cir.1998) (citing 28 U.S.C. §§ 2412(d)(1)(C) &

13 2412(d)(2)(D)).

14          A party who obtains a remand in a Social Security case is a prevailing party for purposes of
15 the EAJA. Shalala v. Schaefer, 509 U.S. 292, 300-01 (1993) (“No holding of this Court has ever

16 denied prevailing-party status . . . to a plaintiff who won a remand order pursuant to sentence four

17 of § 405(g) . . . , which terminates the litigation with victory for the plaintiff”). “An applicant for

18 disability benefits becomes a prevailing party for the purposes of the EAJA if the denial of her

19 benefits is reversed and remanded regardless of whether disability benefits ultimately are awarded.”

20 Gutierrez, 274 F.3d at 1257.

21                                         III.       ANALYSIS
22          There is no dispute Plaintiff is the prevailing party in this litigation. Moreover, the Court
23 finds Plaintiff did not unduly delay this litigation, and Plaintiff’s net worth did not exceed two

24 million dollars when this action was filed. The Court thus considers below whether Defendant’s

25 actions were substantially justified.

26 A.       The Government’s Position was Not Substantially Justified.
27          A position is “substantially justified” if it has a reasonable basis in law and fact. Pierce v.
28 Underwood, 487 U.S. 552, 565–66 (1988); United States v. Marolf, 277 F.3d 1156, 1160 (9th Cir.

                                                        3
       Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 4 of 12


 1 2002). Substantially justified has been interpreted to mean “justified to a degree that could satisfy

 2 a reasonable person” and “more than merely undeserving of sanctions for frivolousness.”

 3 Underwood, 487 U.S. at 565; see also Marolf, 277 F.3d at 161.

 4          In considering whether the position of the government is substantially justified, the position
 5 of the United States includes “both the government’s litigation position and the underlying agency

 6 action giving rise to the civil action.” Meier v Colvin, 727 F.3d 867, 870 (9th Cir. 2013). In the

 7 social security context, it is the ALJ’s decision that is considered the “action or failure to act” by the

 8 agency. Id. Under the substantial justification test, the court first considers the ALJ’s decision and

 9 then considers the government’s litigation position in defending that decision. Id. Where the

10 underlying ALJ decision is not substantially justified, a court need not address whether the

11 government’s litigation position was justified. Id. at 872 (citing Shafer v. Astrue, 518 F.3d 1067,

12 1071 (9th Cir. 2008) (“The government’s position must be substantially justified at each stage of

13 the proceedings” (internal quotation marks and citation omitted)). The burden of establishing

14 substantial justification is on the government. Gutierrez v. Barnhart, 274 F.3d 1255, 1258 (9th Cir.

15 2001).

16          Pursuant to Meier, determining whether the agency’s position was substantially justified
17 requires first examining the ALJ’s decision for substantial justification. 727 F.3d at 870. Here, the

18 Commissioner’s argument that its position in this case was substantially justified is unpersuasive.

19 As the Court previously found, the ALJ committed legal error by failing to provide specific and

20 legitimate reasons for discounting the opinion of the consultative examiner regarding Plaintiff’s

21 mental limitations. (See Doc. 16.) The ALJ gave “little weight” to the opinion, reasoning that it

22 was inconsistent with (1) the objective medical evidence; and (2) Plaintiff’s activities of daily living.

23 However, as the Court explained, those reasons were clearly not specific and legitimate. The

24 portions of the medical record to which the ALJ did cite, which were few, did not support their

25 finding of inconsistency. Nor did Plaintiff’s cited activities of daily living. (See id.)

26          The Commissioner’s reliance on Magallanes v. Bowen, 881 F.2d 747 (9th Cir. 1989) is
27 misplaced. The Magallanes decision stands for the unremarkable proposition that “[t]he ALJ may

28 disregard the treating physician’s opinion whether or not that opinion is contradicted,” but it goes

                                                        4
        Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 5 of 12


 1 on to explain that “[t]o reject the opinion of a treating physician which conflicts with that of an

 2 examining physician, the ALJ must make findings setting forth specific, legitimate reasons for doing

 3 so that are based on substantial evidence in the record.” It is with respect to this latter point that the

 4 Court found the ALJ erred in this case.

 5          Equally unavailing is the Commissioner’s assertion that his position, taken before this Court,
 6 that the ALJ was properly appointed was substantially justified. That the Commissioner believed

 7 his litigation position before the Court was substantially justified does not vitiate the error at the

 8 administrative level. Williams v. Bowen, 966 F.2d 1259, 1261 (9th Cir. 1991) (government’s

 9 position must be “substantially justified” at “each stage of the proceedings”). Moreover, because

10 the Court remanded the case for further proceedings, it did not consider this argument in its decision.

11 (See Doc. 16 at 18–19.)

12          The Commissioner has not satisfied his burden to show the government’s position was
13 substantially justified at each stage of the proceedings. It is the ALJ’s duty in the first instance to

14 set forth specific and legitimate reasons for discounting a consultative examiner’s opinion. Because

15 the ALJ failed to discharge that duty, remand was warranted, and the Commissioner’s decision to

16 defend the ALJ’s error was not substantially justified. Accordingly, because the Commissioner’s

17 position in defending the ALJ’s erroneous conduct was not substantially justified, and there are no

18 other special circumstances that would make an award of EAJA fees unjust, the Court finds that

19 Plaintiff is entitled to an award of fees and costs pursuant to the EAJA.

20 B.       Plaintiff’s Fee Request Must Be Modified
21          Plaintiff seeks a total award of $9,422.20, comprised of 41.3 hours in attorney time, 7.5
22 hours in paralegal time, and $16.26 in costs, payable to her attorney’s law firm. (See Docs. 18, 21.)

23 The Commissioner does not object to Plaintiff’s hourly rate but contends that Plaintiff spent an

24 unreasonable number of hours on briefing issues that the Court ultimately did not consider and

25 impermissibly billed her time in “unexplained block-billing entries.” (Doc. 20 at 7–8.) Specifically,

26 the Commissioner asserts that Plaintiff’s counsel’s fees should be reduced by two-thirds (24 hours)
27 to 12.4 hours at $205.25 per hour, for a total of fee award of $3,482.60. (See id. at 8.) On its own

28 motion, the Court notes inappropriate overbilling and billing of duplicative activities and those more

                                                        5
       Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 6 of 12


 1 properly delegated to clerical or paraprofessional staff.

 2          The EAJA provides for an award of “reasonable” attorney fees. 28 U.S.C. § 2412(d)(2)(A).
 3 By statute, hourly rates for attorney fees under EAJA are capped at $125 per hour, but district courts

 4 are permitted to adjust the rate to compensate for increases in the cost of living. 28 U.S.C. §

 5 2412(d)(2)(A); Sorenson v. Mink, 239 F.3d 1140, 1147-49 (9th Cir. 2001); Atkins, 154 F.3d at 987.

 6 Determining a reasonable fee “requires more inquiry by a district court than finding the ‘product of

 7 reasonable hours times a reasonable rate.’” Atkins, 154 F.3d 988 (quoting Hensley v. Eckerhart,

 8 461 U.S. 424, 434 (1983)). The district court must consider “the relationship between the amount

 9 of the fee awarded and the results obtained.” Id. at 989. Counsel for the prevailing party should

10 exercise “billing judgment” to “exclude from a fee request hours that are excessive, redundant, or

11 otherwise unnecessary” as a lawyer in private practice would do. Hensley 461 U.S. at 434; see also

12 Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008) (“The number of hours to be

13 compensated is calculated by considering whether, in light of the circumstances, the time could

14 reasonably have been billed to a private client.”).

15          The court must “provide a concise and clear explanation of the reasons” for its attorney
16 award calculation. Hensley, 461 U.S. at 433, 437; Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir.

17 2001). A court has wide latitude in determining the number of hours reasonably expended and may

18 reduce the hours if the time claimed is excessive, redundant, or otherwise unnecessary. Cunningham

19 v. Cnty. of Los Angeles, 879 F.2d 481, 484 (9th Cir. 1988). “Hours that are not properly billed to

20 one’s client are not properly billed to one’s adversary pursuant to statutory authority.” Hensley, 461

21 U.S. at 434. The applicant bears the burden of demonstrating the reasonableness of the fee request.

22 Blum v. Stenson, 465 U.S. 886, 897 (1984).

23          Here, Plaintiff’s counsel Stewart Barasch reports that several attorneys with Olinsky Law
24 Group worked on this action, including Mr. Barasch, Howard Olinsky, and Melissa Palmer. (Doc.

25 18 at 6, 14–15.) Tasks completed by the attorneys and professional staff with Olinsky Law Group

26 include reviewing the ALJ’s decision and the administrative record that was approximately 1,200
27 pages long; drafting Plaintiff’s confidential letter brief, opening brief, and reply brief; and preparing

28 the request for EAJA fees now pending before the Court. (See Doc. 18 at 6, 11–15.) According to

                                                       6
       Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 7 of 12


 1 Mr. Barasch, he and the other attorneys expended 36.4 hours on work related to Plaintiff’s appeal,

 2 including 2.3 hours in 2018 and 39 hours in 2019 and 2020. (Id. at 6, 14, 15; Doc. 21 at 5.)

 3 Timesheets indicate nine paralegals with the firm expended 7.5 hours between 2018 and 2020 on

 4 Plaintiff’s appeal. (See Doc. 18 at 6, 17.)

 5          1.      Duplicate Tasks
 6          The Court first observes that the time sheets provided by counsel indicate several duplicated
 7 tasks due to the number of individuals who worked on the action. Melissa Palmer indicated that she

 8 spent over 16 hours drafting the opening brief in 2019. (Doc. 18 at 11.) Howard Olinsky billed 1.0

 9 hours for reviewing the document and “suggesting” edits. (Id. at 3.) Ms. Palmer billed 0.4 hours

10 implementing the edits, finalizing the brief, and forwarding to local counsel. In turn, Mr. Barasch

11 gave the document a second review, for which he billed 0.5 hours. (Id.) There is no explanation

12 why a document reviewed and edited by senior counsel at the law firm required another attorney to

13 implement those edits and yet another attorney to review the document prior to its filing. After the

14 opening brief was drafted by Ms. Palmer, Mr. Olinsky reviewed the document and suggested edits,

15 Ms. Palmer implemented the edits, and Mr. Barasch then reviewed the document, for which they

16 billed a total of 0.7 hours. Likewise, counsel indicates that they billed .4 hours to review the

17 Commissioner’s opposition, 4.2 hours to draft the reply brief, .2 hours for a senior attorney to review

18 it, and .1 hours to implement edits. (See Doc. 21 at 5.) Thus, the Court will deduct 1.1 hour of

19 attorney time billed in 2019 and 2020 from the fee award for the duplicative nature of the document

20 review. See Hensley, 461 U.S. at 434 (Hours that are excessive, redundant, or otherwise unnecessary

21 should be excluded from an award of fees.).

22          2.      Clerical Tasks
23          The Supreme Court determined that “purely clerical work or secretarial tasks should not be
24 billed at a paralegal or lawyer’s rate, regardless of who performs them.” Missouri v. Jenkins, 491

25 U.S. 274, 288 n.10 (1989). For example, the time spent to e-file documents is routinely found to be

26 clerical work that is non-compensable. See L.H. v. Schwarzenegger, 645 F. Supp. 2d 888, 899 (E.D.
27 Cal. 2009) (finding organizing and updating files was clerical and declining to award fees where the

28 applicant “tendered no evidence that these are tasks that required the skill of a paralegal”). Here,

                                                      7
       Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 8 of 12


 1 Mr. Barasch billed 0.1 hour on April 26, 2019, for filing Plaintiff’s letter brief (which, incidentally,

 2 is not required to be filed), which will be deducted from the fee award. (See Doc. 18 at 11.)

 3          In addition, courts in the Ninth Circuit have determined drafting and preparing documents
 4 related to service of process are clerical tasks and reduced the number of hours awarded as fees

 5 accordingly. See, e.g., Kirk v. Berryhill 244 F. Supp. 3d 1077, 1084 (E.D. Cal. 2017) (“drafting

 6 letters and preparing documents related to representation and service of process . . . could have been

 7 completed by experienced support staff”); Bailey v. Colvin, No. 3:12–CV–01092–BR, 2013 WL

 8 6887158, at *4 (D. Or. Dec. 31, 2013) (denying fees for “service of process” because “the Court

 9 may not award fees for clerical work even when the work is performed by attorneys”). Because the

10 timesheets submitted by Plaintiff include 0.6 hours for preparing “service of process packets” by

11 Moira Deutch in 2018 (see Doc. 18 at 11), this time will be deducted from the fee award due to its

12 clerical nature.

13          3.        “Block Billing” and Overbilling
14          As the Commissioner points out (see Doc. 20 at 8), the time entries are presented in a “block”
15 format, which bundles tasks in a block of time and “makes it more difficult to determine how much

16 time was spent on particular activities.” Welch v. Metro. Life Ins., 480 F.3d 942, 948 (9th Cir. 2007).

17 Accordingly, the Ninth Circuit explained that, where the attorney presents time expended in

18 “blocks,” the Court may “simply reduce[] the fee to a reasonable amount.” Fischer v. SJB-P.D.

19 Inc., 214 F.3d 1115, 1121 (9th Cir. 2000); see also Welch, 480 F.3d at 948 (“We do not quarrel with

20 the district court’s authority to reduce hours that are billed in block format”). This is particularly

21 troublesome where, as here, entries include both compensable and clerical tasks, such as sending

22 nonsubstantive email to counsel. See Meeker v. Berryhill, No. 3:17-CV-05212-DWC, 2018 WL

23 1941793, at *4 (W.D. Wash. Apr. 25, 2018) (reducing fees for time spent on clerical tasks such as

24 sending brief emails to opposing counsel). For example, entries from Mr. Olinsky in 2018 and Ms.

25 Palmer in 2019 indicate time to draft documents and to also forward those documents via email to

26 co-counsel. (See Doc. 18 at 11, 15.)
27          The Commissioner also contends that the fee award should be reduced by two thirds because
28 most of the attorney and paralegal time was spent researching issues and preparing arguments that

                                                        8
         Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 9 of 12


 1 the Court did not consider, having first found error with the ALJ’s consideration of the consultative

 2 examiner’s opinion. (See Doc. 20 at 7.) Until the Court issued its decision, however, Plaintiff’s

 3 counsel could not have predicted that it would prevail on the consultative examiner issue and thus

 4 could not have known that its briefing relating to its alternative argument relating to the appointment

 5 of the ALJ was “unnecessary.” The Commissioner’s post hoc assertion, made with the benefit of

 6 hindsight, is therefore without merit.

 7            However, the Court’s review of the time sheets provided does raise concerns regarding
 8 overbilling in other respects.2 For example, the Court cannot find it was reasonable for Mr. Olinsky

 9 to bill a total of 0.3 hours in 2018 to review the motion to proceed in forma pauperis (Doc. 2), the

10 Court’s order granting same (Doc. 4), and the executed summons (Doc. 7)—all of which are either

11 brief, and in some cases preprinted, documents. (See Doc. 18 at 14.) Mr. Barasch indicated it took

12 a total of 0.6 hours in 2018 to review the standard initial case documents and scheduling order issued

13 in all social security appeals filed in this Court (Doc. 6), to review a “proof of service” (presumably

14 the same executed summons reviewed by Mr. Olinsky), and to execute the magistrate judge consent

15 form, which is a simple, single page document (Doc. 8). (See Doc. 18 at 14.) It is unreasonable to

16 report that it took 36 minutes to review standard case documents and preprinted summons and to

17 complete the one-page check-box consent form.

18            Given the block billing and overbilling that occurred, the Court exercises its discretion to
19 reduce the remaining reported time by 10 percent. See Moreno, 534 F.3d at 1112 (a district court

20 may “impose a small reduction, no greater than 10 percent—a ‘haircut’—based on its exercise of

21 discretion”).

22            4.       Hourly Rates
23            Plaintiff requests “an hourly rate of $201.60 for attorney work performed in 2018 and an
24 hourly rate of $205.25 for attorney work performed in 2019 and 2020” and $125.00 for paralegal

25 time. (Doc. 18 at 5.) As indicated above, the Commissioner does not object to these rates. (See

26 Doc. 20 at 8.) In accordance with the formula set forth in Thangaraja v. Gonzales, 428 F.3d 870,
27
     2
28    This is not the first time this Court has raised these concerns with Mr. Barasch and his firm. See, e.g., Loza v. Berryhill,
     No. 1:17-CV-00598 - JLT, 2019 WL 1367801, at *4 (E.D. Cal. Mar. 26, 2019).

                                                                  9
         Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 10 of 12


 1 876–77 (9th Cir. 2005), the Ninth Circuit maintains a list of the statutory maximum hourly rates

 2 authorized under the EAJA, as adjusted annually to incorporate increases in the cost of living. The

 3 rates             are            found             on             that           court’s            website:
 4 http://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039. The requested attorney rates

 5 are consistent with the statutory maximum rates as set forth by the Ninth Circuit, see id., and the

 6 requested paralegal rate is within the range of accepted rates in the Fresno Division of the Eastern

 7 District of California, see Silvester v. Harris, No. 1:11–CV–2137 AWI SAB, 2014 WL 7239371 at

 8 *4 (E.D. Cal. Dec. 2014) (“The current reasonable hourly rate for paralegal work in the Fresno

 9 Division ranges from $75 to $150, depending on experience”). Consequently, the Court finds the

10 hourly rates requested are reasonable.

11           5.      Amount to Be Awarded
12           With the deductions set forth above, attorneys with Olinsky Law Group expended a total of
13 36.09 hours on compensable work in this action on behalf of Plaintiff, which includes 2.07 hours in

14 2018 and 34.02 hours in 2019 and 2020. The paralegals expended a total of 6.21 compensable hours

15 this action. The Court finds the total of 42.3 hours to be reasonable considering the tasks performed

16 by counsel and the professional staff, and the results achieved. Accordingly, Plaintiff is entitled to

17 an award of $8,176.17.3

18 C.        Plaintiff is Not Entitled to Her Expenses
19           Plaintiff seeks “the amount of $16.26 for reimbursement of the service of process expenses.”
20 (Doc. 18 at 6.) Significantly, however, the Court granted Plaintiff’s request to proceed in forma

21 pauperis in this action and directed the U.S. Marshal “serve a copy of the complaint, summons, and

22 this order upon the defendant.” (Doc. 4 at 1.) When a plaintiff proceeds in forma pauperis and the

23 U.S. Marshal has been directed to complete service, the plaintiff may not recover expenses related

24 to service. Francesconi v. Saul, No. 1:17-cv-01391-JLT, 2019 WL 3410390, at *4 (E.D. Cal. July

25 29, 2019). Accordingly, Plaintiff’s request for expenses shall be denied.

26 ///
27
     3
28    This amount includes $417.31 for the work completed by counsel in 2018; $6,982.61 for the work completed by
     counsel in 2019 and 2020; and $776.25 for the work completed by the paralegals.

                                                           10
      Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 11 of 12


 1 D.       Payment of Fees to Plaintiff
 2          Finally, the Commissioner requests that any fee award be made directly to Plaintiff. (Doc.
 3 20 at 9–10.) Astrue v. Ratliff, 560 U.S. 586 (2010), requires fees awarded under the EAJA to be

 4 paid directly to the litigant. However, courts in this district routinely order payment directly to

 5 counsel so long as the plaintiff does not have a debt that is subject to offset and she assigned her

 6 right to EAJA fees to counsel. See, e.g, Young v. Berryhill, No. 2:14–cv–2585–EFB, 2017 WL

 7 4387315, at *3 (E.D. Cal. Oct. 3, 2017) (collecting cases). Here, Plaintiff assigned her right to

 8 EAJA fees to her attorney. (Doc. 18 at 6; 21.) Accordingly, should Plaintiff not have a debt that is

 9 subject to offset, the award of fees may be paid directly to counsel.

10                            IV.         CONCLUSION AND ORDER
11          As a prevailing party, Plaintiff is entitled to an award of attorney’s fees under the EAJA
12 because the ALJ’s decision and the Commissioner’s position in defending it were not substantially

13 justified. See 28 U.S.C. § 2412(d)(2)(H). With the deductions set forth above, Olinsky Law Group

14 expended a total 42.3 hours on compensable work in this action, which is reasonable considering

15 the tasks performed on Plaintiff’s behalf and results achieved.

16          Based upon the foregoing, the Court ORDERS:
17          1.     Plaintiff’s motion for attorney’s fees (Doc. 18) is GRANTED in part, in the modified
18                 amount of $8,176.17;
19          2.     Plaintiff’s request for expenses is DENIED;
20          3.     Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), any payment shall be made
21                 payable to Plaintiff and delivered to Plaintiff’s counsel, unless Plaintiff does not owe
22                 a federal debt. If the United States Department of the Treasury determines that
23                 Plaintiff does not owe a federal debt, the Government SHALL accept Plaintiff’s
24                 assignment of EAJA fees and make them payable directly to Plaintiff’s counsel,
25                 Stuart Barasch of the Olinsky Law Firm; and
26          4.     Payment SHALL be mailed to Plaintiff’s counsel of record, Stuart Barasch of the
27                 Olinsky Law Firm.
28

                                                     11
      Case 1:18-cv-01605-SKO Document 22 Filed 07/28/20 Page 12 of 12

     IT IS SO ORDERED.
 1

 2 Dated:   July 28, 2020                         /s/   Sheila K. Oberto   .
 3                                        UNITED STATES MAGISTRATE JUDGE

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                         12
